Citation Nr: 0944602	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to service-
connected diabetes mellitus (DM).

2.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from May 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and March 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2006 and accepted such hearing in lieu of 
an in-person hearing before a Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
files.

This case was previously before the Board in August 2007, at 
which time it was remanded for additional development.  It 
has since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Peripheral neuropathy of the Veteran's lower extremities 
is etiologically related to his service-connected DM.

2.  The Veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation).

CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities is 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.310(a) (2006).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met. 3 8 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's peripheral neuropathy claim, 
the Board notes that the Veteran has been provided all 
required notice, to include notice pertaining to the 
disability-rating and effective-date elements of his claim.  
In addition, the evidence currently of record is sufficient 
to substantiate his claim.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 
3.159.

With regard to the Veteran's PTSD claim, the record reflects 
that the Veteran was mailed a letter in March 2005 advising 
him of the elements required to establish entitlement to 
service connection and of the respective duties of VA and the 
claimant in obtaining evidence.  Additionally, in a letter 
mailed in March 2006 the Veteran was provided appropriate 
notice with respect to the disability-rating and effective-
date elements of the claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  Private medical 
records identified by the Veteran are on file.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.  In addition, the Veteran was afforded an 
appropriate VA examination.  Moreover, pursuant to the 
Board's remand directive, he was scheduled for another VA 
examination in September 2009.  He failed to appear for the 
examination without explanation and has not requested that 
the examination be rescheduled.  The Court has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As a result of the 
Veteran's failure to cooperate, the Board will decide the 
claim without the benefit of a more recent examination.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.
 
Legal Criteria

Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of this regulation.


Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Analysis

Service Connection for Peripheral Neuropathy

The Veteran contends that he developed peripheral neuropathy 
of his lower extremities as a result of his service-connected 
DM.

Of record are private medical treatment records from the 
Veteran's physician, Dr. J.S.  The Veteran has seen Dr. J.S. 
at least as often as once every three months since June 1999 
to monitor his DM.  In an August 2005 treatment note, Dr. 
J.S. noted that the Veteran continued to complain of having 
pain in his legs on prolonged standing.  It was noted that 
the Veteran received some relief from these symptoms by 
taking Neurontin.  At that time, under the Veteran's 
diagnosis of insulin dependent DM, the Veteran was also noted 
to have "DPN," or diabetic peripheral neuropathy.

In November 2005 the Veteran was seen at the VA Medical 
Center.  At that time a diabetic foot exam was performed on 
the Veteran.  Upon completion of the sensory foot exam it was 
noted that the results were abnormal in that the Veteran's 
feet were "partially insensate."  

The Veteran was denied entitlement to service connection in a 
December 2005 rating decision on the basis that there was no 
diagnosis of peripheral neuropathy related to the Veteran's 
diagnosis of DM.

The Board finds that the Veteran has been competently 
diagnosed with diabetic peripheral neuropathy by his private 
treating physician as early as October 2005.  Additionally, 
this diagnosis seems to have been confirmed when the 
Veteran's VA Medical Center diabetic foot exam in November 
2005 revealed that his feet were partially insensate.

Accordingly, the preponderance of the evidence is for the 
claim and entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to the 
Veteran's service-connected DM, is warranted.     

Evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability. 

Of record is a November 2005 letter from a readjustment 
therapist that the Veteran saw at the Veteran Center in 
Columbia, South Carolina.  After relating the Veteran's 
claimed PTSD stressors, Ms. L.W. stated that it was clear 
that the Veteran suffered from chronic, severe PTSD related 
to his combat experience in Vietnam.

The Veteran was afforded a VA examination in December 2005.  
At that examination the Veteran reported that he experienced 
nightmares every night, restless sleep, and tiredness during 
the day.  He reported that he did not like to get close to 
people and had not had a romantic relationship since his 
divorce 17 years prior.  The Veteran reported that he had 
experienced an increase in symptoms since the war in Iraq had 
begun.  The Veteran was reported to be hypervigilant to 
unexpected noise and/or touch.  

Upon mental status examination the Veteran was found to be 
adequately dressed and groomed.  The Veteran was cooperative 
and appeared to answer questions in a candid and spontaneous 
manner.  The Veteran's speech was clear, coherent, and goal 
directed.  The Veteran's eye contact was fair, but his affect 
was blunted.  The Veteran's thought processes were noted to 
be linear and goal directed, and there was no evidence of any 
thought or perceptual disturbances.  The Veteran's memory and 
concentration were within normal limits, and his insight and 
judgment were adequate.  The examiner diagnosed the Veteran 
with PTSD and noted that the Veteran experienced a severe 
amount of impairment in social functioning and a moderate 
amount in occupational functioning.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 55.

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale 
score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
GAF score of 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The Veteran has received mental health treatment at the VA 
Medical Center since 2004.  The Veteran has been followed 
relatively closely for medication management.  The Veteran 
also attends group therapy at the VA Medical Center.  The 
Veteran's VA Medical Center mental health treatment notes 
tend to indicate that the Veteran experiences mild to 
moderate symptoms of PTSD.  He generally experienced trouble 
sleeping, hypervigilance, and hyperstartle response.  The 
Veteran is generally described to have unimpaired judgment 
and insight, he did not report suicidal or homicidal 
ideations, and he did not report visual or auditory 
hallucinations.

The Veteran has been assigned numerous GAF scores throughout 
the course of his treatment.  He was assigned a GAF score of 
60 in June 2004, a GAF score of 55 in September 2004, a GAF 
score of 60 in January 2005, a GAF score of 60 in May 2005, a 
GAF score of 65 in August 2005, and the above mentioned GAF 
score of 50 at his  December 2005 VA examination.  The 
Veteran was assigned a GAF score of 65 in May 2006, a GAF 
score of 65 in August 2006, a GAF of 65 in March 2007, a GAF 
score of 65 in June 2007, a GAF score of 55 in September 
2007, and a GAF score of 65 in October 2007.

These GAF scores are all fairly consistent with each other 
and the subjective symptoms described by the Veteran.  In 
general the Veteran presents mild to moderate symptoms of 
PTSD on a consistent basis.

In a June 2006 statement the Veteran reported that he was 
easily irritated, he isolated himself, he was hypervigilant, 
he had poor sleep habits, and that he had poor short and long 
term memory as a result of his PTSD.  He also reported that 
his symptoms had become worse since his VA examination in 
December 2005.  

The Veteran reported that he was given a thorough psychiatric 
examination at the VA Medical Center in August 2008.  Of 
record is a medication management note authored by the 
Veteran's treating psychiatrist, Dr. D.F.  At this 
examination the Veteran reported that he had been sleeping 
better because the nightmares he experienced had not been 
waking him up.  He reported that he still felt tired during 
the day and did nap on occasion.  Upon mental status 
examination the Veteran was reported to be appropriately 
groomed.  He had normal motor and speech, he was cooperative, 
and he maintained good eye contact.  His mood was reported to 
be "fine" and his affect was subdued.  The Veteran's 
thought processes were reported to be linear, there was no 
evidence of suicidal or homicidal ideations, or auditory or 
visual hallucinations.  The Veteran's cognition was intact 
and his insight and judgment were good.

The examiner noted that the Veteran was retired, stable, and 
fairly healthy.  She reported that the Veteran had mild PTSD 
and assigned a GAF score of 65.

In his December 2006 Board hearing the Veteran reported that 
when he had counseling sessions at the VA Medical Center he 
felt that the examiner wasn't properly taking notes of his 
symptoms and problems.  At his hearing the Veteran also 
reported that he was moody, lacked motivation, and had memory 
and concentration problems.  He also reported that he 
isolated himself from others.  

In August 2007, the Board remanded the PTSD claim for further 
development, to include the scheduling of a new VA 
examination to assess the current severity of the Veteran's 
PTSD.  In August 2009 the Veteran was mailed a letter 
informing him that he was going to be scheduled for a VA 
examination.  He was also informed that the consequences for 
failing to report to his examination may include the denial 
of his claim.  

The record reflects that the Veteran was scheduled for a VA 
examination on September 5, 2009, for which he failed to 
report without explanation.  There is no indication that the 
Veteran has requested another examination be scheduled for 
him so the Board is obligated to decide his claim based on 
the evidence of record. 

The Board finds that the Veteran's PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  The Veteran shows consistent 
symptoms of sleep disturbances, anxiety, suspiciousness, 
sleep impairment, and some mild memory loss.  The examiners 
that have treated the Veteran generally reported that the 
Veteran's PTSD was mild and he seemed to be improved through 
therapy and medication.  

There is no persuasive evidence that the Veteran's PTSD is 
productive of occupational and social impairment that more 
nearly approximates reduced reliability and productivity.  
Moreover, the Veteran's medical records and several 
statements do not show that he experiences flattened affect; 
deficiencies in his speech; panic attacks more than once a 
week; difficulty understanding complex commands; impairment 
of short-term and long-term memory; or impaired judgment or 
insight.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While the Veteran does have some trouble maintaining 
effective social relationships and some disturbances in 
motivation and mood, the Board finds that his PTSD disability 
when taken as a whole, most closely approximates that which 
is contemplated by the 30 percent disability evaluation.   

Consideration has been given to assigning a staged rating; 
however, at no time during the evaluation period has the 
disability warranted a disability evaluation in excess of 30 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on the part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned 30 percent rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.

ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to service-connected DM 
is granted.

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


